—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered June 5, 1987, convicting defendant after a jury trial, of attempted murder in the first degree, attempted assault in the second degree, and two counts of criminal possession of a weapon in the second degree, and sentencing him to concurrent, indeterminate terms of imprisonment of from 20 years to life, 1 to 3 years and two terms of IV2 to AV2 years, respectively, unanimously affirmed.
Defendant, charged with attempted murder and other crimes, admitted at trial that he had robbed a drug dealer and that he subsequently fired three shots in the air when Lopez, a bystander, attempted to subdue him. Defendant further admitted firing a single shot at Torres, not knowing that Torres was an undercover police officer. The People’s theory of the case, credited by the jury, was that defendant deliberately and repeatedly shot at Lopez and Torres, who had thrice identified himself as a police officer.
Defendant’s claim of error with respect to the court’s reasonable doubt charge is similarly unpreserved. We have previously considered instructions to the effect that a reasonable doubt is a doubt for which some good reason can be articulated, and found that the charge does not improperly shift the *531burden of proof. (People v Jackson, 155 AD2d 329, affd 76 NY2d 908.)
Defendant’s claim of prosecutorial misconduct in connection with the prosecutor’s summation is preserved only to the extent that an objection was lodged challenging the prosecutor’s attempt to establish that defendant had purchased a gun to commit other crimes and had been engaged in other criminal activity. There was no misconduct, however, since these remarks constituted fair comment upon the evidence adduced at trial, arising out of defendant’s own testimony. (People v Morgan, 66 NY2d 255.) [The unpublished order of this Court entered on June 18, 1991 is hereby recalled and vacated and the foregoing substituted therefor.] Concur—Murphy, P. J., Carro, Kupferman, Asch and Kassal, JJ.